Title: To Benjamin Franklin from the Marquis de Lafayette: Two Letters, 29 August 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


I.
Sir
At the havre 29th August 1779
Whatever Expectations Might have been Rais’d from the Sense of past favors, the Goodness of the United States for me has ever been such, that on every occasion it far surpasses any idea I could have conceiv’d— A new proof of that flattering truth, I find in the Noble present which Congress have been pleas’d to honor me with, and which is offered in such A Manner By Your excellency, as will exceed Any thing, But the feelings of My unbounded Gratitude— Some of the devices I Can’t help finding too honorable A Reward for those slight services which in Concert with My fellow soldiers, and under the God like American hero’s orders, I had the Good luck to Render— The sight of those Actions where I was a witness of American Bravery and patriotic spirit, I will ever enjoy with that pleasure which Becomes a heart glowing with love for the Nation, and the Most ardent zeal for theyr Glory and happiness.
Assurances of Gratitude which I Beg leave to present to Your excellency are much unadequate to My feelings, and nothing But those sentiments May properly acknowledge Your kindness towards me— The polite Manner in which Mr. Franklin was pleas’d to deliver that inestimable sword, lays me under Great obligations to him, and demands my particular thanks.
With the most perfect Respect I have the honor to Be Your excellency’s Most obedient humble servant
Lafayette
his excellency Mr. Benjamin franklin Esq.
 
Notation: Marqs. la Fayette 29. Augt. 79.
 
II.
My dear sir
At the havre 29th August 1779
After I have pay’d to the Minister from the United States that due tribute of my Gratitude, which I have the honor to offer him on this occasion, Give me leave to present My friend doctor franklin, with particular and private thanks, for which no expression may adequate the sense I have of Your Goodness— The noble present I have the Honor of Receiving from Congress has been adorned By you with so many flattering attributes, that I have no idea of such a glorious Reward being ever conferr’d By A Nation upon Any soldier, and that Nothing may be added to it, But a much Greater share of Merit on My part, which Might Render Me a More proper objet for so Great an honor— I waïted for Mr. franklin’s departure that I Might send Back my answer By that Gentleman, to whose politness I am particularly indebted— There is a great matter, My dear sir, for which I am to Confer with you, and in which your Grandson’s feelings are deeply interested— So many preparations have fill’d his heart with a desire of seeing them exerted against the Common Enemy, and he most ardently wish to obtain Your leave for Going to England with us— In Case You are dispos’d to Grant that liberty, I will feel very happy to Render him this Campaign as agreable As May be in My power— You might then, My dear Sir, apply to M de vergennes, and tell him that as an american General officer you would intrust me with an aid de Camp, whose fate is extremely dear to You— The Minister will most Certainly write to Me on the occasion, and also to the count de vaux, or duke of harcourt who Commands at the havre— And if you approuve of mr. franklin’s being with me I will Carry him along on any occasion, and he will see as much of the service as myself— Be Certain, My dear sir, that Nothing might please me more than such a mark of your Confidence, and that I will feel very happy in Giving you one of my tender and sincere sentiments.
From the time when Count d’estaing left Martinico I would be Rather induc’d to Believe that he Might have gone to North America— Suppose it was the case, and I had time to go there nothing Could Make me happier than your asking me from the Ministry for to join again American colour.
With the Most sincere affection and perfect Regard I have the honor to be Dear sir Your most obedient humble servant
Lafayette

I leave to mr. franklin the Care of speaking to you of our present situation, and on any other point Relating to america— He will also tell you what immense effect the Noble present from Congress has made in the army.

 
Notation: Lafayette Au havre 29. Aout 1779.
